NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

    JEAN BELOT,

                     Plaintiff,
                                                                  Civ. No. 19-17368
         v.                                                       OPINION

    RITE AID CORPORATION, MARIA
    ROSA, JOHN & JANE DOE 1–10, and
    XYZ CORPORATION 1–10,

                     Defendants.

THOMPSON, U.S.D.J.

                                         INTRODUCTION

        This matter comes before the Court upon a request to remand this case by Defendant Rite

Aid Corporation (“Rite Aid”). (ECF No. 9.) Plaintiff does not oppose. (ECF No. 14.) The Court

has decided this matter based upon the written submissions of Defendant Rite Aid and without

oral argument pursuant to Local Civil Rule 78.1(b). For the reasons stated herein, Defendant Rite

Aid’s request to remand is granted.

                                          BACKGROUND

        This case arises from the termination of Plaintiff from his employment at Defendant Rite

Aid (Compl. at 5–6, Ex. A, ECF No. 1), 1 which allegedly stemmed from mistreatment of

Plaintiff by Defendant Maria Rosa, a former Shift Manager at one of Defendant Rite Aid’s stores

(id. at 2, 4, 7–9). Plaintiff initially filed this action on August 22, 2019 in the Superior Court of



1
 Because the Complaint repeats paragraph numbers throughout, this Opinion refers to the page
numbers of the Complaint. The Complaint is an exhibit to the Notice of Removal.
                                                   1
New Jersey, Law Division, Monmouth County. (Notice of Removal ¶ 1, ECF No. 1.) On August

28, 2019, Defendant Rite Aid removed to this Court. (Notice of Removal at 4.) On October 9,

2019, Defendant Rite Aid submitted a letter to the Court requesting that the Court remand this

case to the Superior Court of New Jersey on the basis of lack of subject-matter jurisdiction. (ECF

No. 9.) Defendant Rite Aid filed a proposed order and amended proposed orders upon the

Court’s request. (ECF Nos. 11, 12, 17.) Plaintiff does not oppose Defendant Rite Aid’s request.

(ECF No. 14.) Defendant Rite Aid’s request to remand is presently before the Court.

                                      LEGAL STANDARD

       A defendant may remove a civil action filed in state court to the federal court where the

action might originally have been brought. 28 U.S.C. § 1441(a). However, the federal court to

which the action is removed must have subject-matter jurisdiction. Id. Federal district courts

have subject-matter jurisdiction on the basis of diversity when the action arises between citizens

of different states and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1). To

establish complete diversity of citizenship between the parties, each plaintiff must be a citizen of

a different state from each defendant. Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373

(1978). “If at any time before final judgment it appears that the district court lacks subject matter

jurisdiction, the case shall be remanded” to state court. 28 U.S.C. § 1447(c).

                                          DISCUSSION

       Subject-matter jurisdiction in this case is premised on diversity of the parties. (Notice of

Removal ¶ 4; see also Compl. at 10–16 (asserting only state law claims).) Plaintiff is a citizen of

New Jersey. (Notice of Removal ¶ 5.) For purposes of diversity jurisdiction, a corporation is

deemed a citizen of every state in which it is incorporated and of the state in which the

corporation has its principal place of business. 28 U.S.C. § 1332(c)(1). Defendant Rite Aid is



                                                  2
incorporated in Delaware with its principal place of business in Pennsylvania. (Notice of

Removal ¶ 6.) Defendant Rite Aid now submits to the Court that, although Plaintiff has not yet

served Defendant Maria Rosa, Defendant Maria Rosa was a citizen of New Jersey at the time of

the filing of the Complaint. (Proposed Order at 1–2, ECF No. 17.) Diversity jurisdiction is

generally based on the circumstances prevailing at the time a lawsuit is filed. Kaufman v. Allstate

New Jersey Ins. Co., 561 F.3d 144, 152 (3d Cir. 2009). Because Plaintiff was not diverse from

Defendant Maria Rosa at the time this lawsuit was filed, this Court lacks subject-matter

jurisdiction. Therefore, this case must be remanded to the Superior Court of New Jersey,

pursuant to 28 U.S.C. § 1447(c).

                                        CONCLUSION

       For the foregoing reasons, Defendant Rite Aid’s request to remand this case is granted.

An appropriate Order will follow.


Date: November 8, 2019                                       /s/ Anne E. Thompson___________
                                                             ANNE E. THOMPSON, U.S.D.J.




                                                3
